NUMBER 13-07-00048-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG





CARLOS PEDRO ALVAREZ,	Appellant,


v.


THE STATE OF TEXAS,	Appellee.



On appeal from the 24th District Court 
of Refugio County, Texas.




MEMORANDUM OPINION
 
Before Justices Rodriguez, Benavides, and Vela

Memorandum Opinion Per Curiam

	Appellant, Carlos Pedro Alvarez, attempts to appeal his conviction for money
laundering.  The trial court has certified that this "is a plea-bargain case, and the defendant
has NO right of appeal," and "the defendant has waived the right of appeal."  See Tex. R.
App. P. 25.2(a)(2).
	On January 21, 2010, this Court notified appellant's counsel of the trial court's
certification and ordered counsel to: (1) review the record; (2) determine whether appellant
has a right to appeal; and (3) forward to this Court, by letter, counsel's findings as to
whether appellant has a right to appeal, or, alternatively, advise this Court as to the
existence of any amended certification.
	On March 29, 2010, counsel filed a brief with this Court regarding appellant's right
to appeal.  On May 11, 2010, the State filed a responsive brief.  The Court, having
examined and fully considered appellant's brief and the State's brief, concludes that
appellant's brief does not establish that the certification currently on file with this Court is
incorrect or that appellant otherwise has a right to appeal.  See, e.g., State v. Moore, 240
S.W.3d 248, 253-54 (Tex. Crim. App. 2007).  
	The Texas Rules of Appellate Procedure provide that an appeal must be dismissed
if the trial court's certification does not show that the defendant has the right of appeal. 
Tex. R. App. P. 25.2(d); see Tex. R. App. P. 37.1, 44.3, 44.4.  Accordingly, this appeal is
DISMISSED.  Any pending motions are denied as moot.
									PER CURIAM
Do not publish.  See Tex. R. App. P. 47.2(b).

Delivered and filed the
29th day of July, 2010.